Storrs, C. J.
The plaintiffs having had at the commencement of this suit, the legal title to the note in question, by indorsement to them by the payee, and having afterward assigned and transferred it by delivery, although without their indorsement, to Storrs, who is now the holder and owner thereof, the legal title to the note is clearly now vested in the latter, and the case of Lee v. Jilson & al., 9 Conn.; 94, is in point to show that the present action can not be further maintained by the plaintiffs, unless it can be distinguished from that case, and relieved from its application, by the circumstance that, when the plaintiffs transferred the note to Storrs, it was agreed between them that the latter should carry on this suit for his own benefit, and be at liberty to use the plaintiffs3 name for that purpose. With a strong desire to continue the benefit of this suit to the real owner of the note, we. do not perceive how we can do so without disregarding the well-settled principle, which is a general if not an universal one, that the right of action at law is vested, solely in the party having the strict legal title and interest in the claim sought to be enforced, in exclusion of the mere equitable interest; from which it results that the action on a contract must be brought and maintained in the name of the party in whom the legal interest in such contract is vested. As stated by Mr. Chitty, the courts of law will not in general notice mere equitable rights, as contradistinguished from the strict’legal title and interest, so as to invest the equitable or merely beneficial claimant .with the ability to adopt legal proceedings in his own name; although the equitable right embrace the most extensive or even the exclusive interest in the benefit to be derived from the contract or subject matter *4of litigation. 1 Chit. Pl., 2. If this be not an invariable rule, we see nothing in the present case by which it can be regarded as an exception to it. The plaintiffs parted with the title upon which alone they could bring or maintain the action. An agreement that they should afterward be treated as the legal owners, and that the suit should be continued in their names, plainly could not make them such owners, nor confer on the court jurisdiction to proceed with it. The plaintiff has referred to the expression in the opinion of the court in Lee v. Jilson, in which they remark that they refrain from saying what might have been the effect of an agreement in that case, on the part of the assignee of the note, that the suit should be prosecuted in the name of the payee. We think it is obvious that by that remark they did not intend to qualify the principle previously laid down and on which that case was decided, that the action must be commenced and' sustained by him who has the legal interest; but only to allude to the effect of such an agreement, as matter of evidence, in determining the question of fact whether the legal interest in the note was intended to be transferred. The facts found in this case preclude such a question.
We therefore advise judgment for the defendant.
In this opinion the other judges concurred.
Judgment for defendant advised.